                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


DALVIN MICHAEL                                                         CIVIL ACTION

VERSUS                                                                         No. 19-193

BLACKHAWK TRANSPORT, INC., ET AL.                                          SECTION I


                                ORDER & REASONS

      Before the Court is plaintiff Dalvin Michael’s (“Michael”) motion 1 to remand

the above-captioned matter to Louisiana state court. For the following reasons, the

motion is granted.

                                           I.

      This case arises out of a motor vehicle accident that occurred on December 13,

2017 between Michael and defendant Gregory Brown (“Brown”), who was allegedly

operating a truck owned by defendant Blackhawk Transport, Inc. (“Blackhawk”). 2 On

January 11, 2019, the defendants removed the case to this Court from the 29th

Judicial District Court for the Parish of St. Charles, State of Louisiana. 3

      Under 28 U.S.C. § 1441(a), “any civil action brought in a State court of which

the district courts of the United States have original jurisdiction, may be removed by

the defendant or the defendants, to the district court of the United States for the

district and division embracing the place where such action is pending,” unless




1 R. Doc. No. 10.
2 R. Doc. No. 1-2, at 3–4.
3 R. Doc. No. 1.
Congress provides otherwise. Jurisdictional facts supporting removal are assessed at

the time of removal. Louisiana v. American Nat’l Prop. Cas. Co., 746 F.3d 633, 636–

37 (5th Cir. 2014). “The removing party bears the burden of establishing that federal

jurisdiction exists.” De Aguilar v. Boeing Co., 47 F.3d 1404, 1408 (5th Cir. 1995). “Any

ambiguities are construed against removal because the removal statute should be

strictly construed in favor of remand.” Manguno v. Prudential Prop. & Cas. Co., 276

F.3d 720, 723 (5th Cir. 2002).

       Pursuant to 28 U.S.C. § 1332, a district court has original jurisdiction over

cases in which the amount in controversy exceeds $75,000, exclusive of interest and

costs, and the parties are citizens of different states. It is uncontested that the parties

are completely diverse, as Michael is a Louisiana citizen, Brown is not a Louisiana

citizen, and Blackhawk is a foreign corporation. 4 However, Michael disputes the

amount in controversy. He asserts that the jurisdictional amount does not exceed

$75,000 and that, as a result, the Court must remand this case for lack of subject

matter jurisdiction. 5

       When faced with an amount-in-controversy dispute, the applicable standard of

proof depends on whether the plaintiff’s state court petition alleges a specific dollar

amount in damages. Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).

When the petition alleges a specific amount and that amount exceeds $75,000, such




4 Michael’s petition alleges that Brown is either a resident of Grand Prairie, Texas or
Columbia, South Carolina. R. Doc. No. 1-2, at 3. According to Blackhawk’s notice of
removal, Brown is a Texas resident. R. Doc. No. 1, at 2.
5 See R. Doc. No. 10-1, at 4.



                                            2
amount “controls in good faith.” Id. “In order for the court to refuse jurisdiction, ‘it

[must] appear to a legal certainty that the claim is really for less than the

jurisdictional amount.’” Id. (quoting St. Paul Mercury Indem. Co. v. Red Cab. Co., 303

U.S. 283, 289 (1983)).

      However, in cases such as this one where the petition does not specify a

damages amount, the removing defendant must establish that the amount in

controversy exceeds $75,000, exclusive of interest and costs, by a preponderance of

the evidence. 6 Id. “This requirement is met if (1) it is apparent from the face of the

petition that the claims are likely to exceed $75,000, or, alternatively, (2) the

defendant sets forth ‘summary judgment type evidence’ of facts in controversy that

support a finding of the requisite amount.” Manguno, 276 F.3d at 723 (citations

omitted). Once the defendant has met his burden, the plaintiff can only defeat

jurisdiction by “showing to a ‘legal certainty’ that the amount in controversy does not

exceed $75,000.” Grant v. Chevron Phillips Chem. Co., 309 F.3d 864, 869 (5th Cir.

2002) (quoting De Aguilar, 47 F.3d at 1412). 7




6 Under Louisiana law, a plaintiff may not petition for a specific monetary amount.
La. Code Civ. P. art. 893(A)(1).
7 The Fifth Circuit has emphasized that this analysis is not a burden-shifting

exercise. Grant, 290 F.3d 864, 869. “[R]ather, ‘the plaintiff must make all information
known at the time he files the complaint.’” Id. (quoting De Aguilar, 47 F.3d at 1412).
A plaintiff may establish legal certainty “in various ways.” De Aguilar, 47 F.3d at
1412. For example, “[p]laintiffs may attempt to establish such ‘legal certainty’ by
submitting a ‘binding stipulation or affidavit’ with their complaint, stating that they
affirmatively seek less than the jurisdictional threshold, and further stating that they
will not accept an award that exceeds that threshold.” Ditcharo v. United Parcel Serv.,
Inc., 376 F. App’x 432, 437 (5th Cir. 2010) (quoting De Aguilar, 47 F.3d at 1412).

                                           3
                                            II.

         The allegations in the state court petition are too few and too vague to support

a finding that Michael’s claims exceed $75,000. Although the petition provides that

Michael injured his neck, back, shoulder, body, and mind, it does not indicate the

severity of his injuries. 8 Nor does it indicate that Michael has been hospitalized, has

undergone surgery, or has been recommended any particular treatment. See Bonck

v. Marriott Hotels, Inc., No. 02-2740, 2002 WL 31890932, at *2 (E.D. La. Dec. 30,

2002) (Vance, J.) (noting that the plaintiff did not allege “any required surgery” or

mention any “period of hospitalization”); Touchet v. Union Oil Co. of Cal., No. 01-

2394, 2002 WL 465167, at *2 (E.D. La. Mar. 26, 2002) (Sear, J.) (“The plaintiffs

allege[ ], without specificity, injuries to his ‘neck, back, and other parts of his body.’

There is nothing in the petition to suggest the level of severity of these alleged

injuries.”); Vaughn v. Todd, 71 F. Supp. 2d 570, 572 (E.D. La. 1999) (Fallon, J.)

(holding that remand was proper based on a jurisdictional amount inquiry, in part

because, “[w]hile the plaintiffs’ list [of claims] is extensive, there is no evidence as to

the nature or extent of any of the claims”) (emphasis added).

         Michael alleges a long list of general damages categories, but “such allegations

alone, unaccompanied by pertinent factual detail, ‘simply provide[ ] the usual and

customary damages set forth by personal injury plaintiffs and do[ ] not provide the

Court with any guidance as to the actual monetary amount of damages [the plaintiff

has] or will incur.’” Maze v. Protective Ins. Co., No. 16-15424, 2017 WL 164420, at *4



8   R. Doc. No. 1-2, at 4.

                                             4
(E.D. La. Jan. 17, 2017) (Engelhardt, J.) (quoting Carver v. Wal-Mart Stores, Inc., No.

08-42, 2008 WL 2050987, at *2 (M.D. La. May 13, 2008)). There are no factual

allegations in the petition that support Michael’s extensive damages claims.

Therefore, on the basis of the petition alone, the Court cannot conclude that the

amount in controversy exceeds $75,000, exclusive of interest and costs. 9

      Because the petition fails the facially apparent test, the Court must consider

whether the defendants have set forth facts in controversy that nonetheless support

a finding of the requisite jurisdictional amount. Allen, 63 F.3d at 1335. In their

opposition to the present motion, the defendants offer “summary judgment type”

evidence in an attempt to demonstrate that Michael’s claims exceeded $75,000 at the

time of removal. Manguno, 276 F.3d at 723. The evidence consists of an e-mail sent



9 In their opposition to the present motion, the defendants rely on Gebbia v. Wal-Mart
Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000), in which the Fifth Circuit affirmed the
district court’s denial of a motion to remand based on an amount-in-controversy
dispute. The plaintiff had alleged that she sustained injuries to her wrist, left knee,
and upper and lower back. Id. She also alleged damages for medical expenses,
physical pain and suffering, mental anguish and suffering, loss of enjoyment of life,
loss of wages and earning capacity, and permanent disability and disfigurement. Id.
The defendants in this case argue that Michael’s claims “are at least equal to, if not
greater than, the claims made by the plaintiff in the Gebbia case.” R. Doc. No. 11, at
2. The Court disagrees. Unlike the Gebbia plaintiff, Michael has not asserted
damages for permanent disability and disfigurement.

Furthermore, the Gebbia court relied on the Fifth Circuit’s previous opinion, Luckett
v. Delta Airlines, Inc., 171 F.3d 295 (5th Cir. 1999). Gebbia, 233 F.3d at 883. In
Luckett, the Fifth Circuit held that the district court did not err in finding that the
plaintiff’s claims exceeded $75,000. Luckett, 171 F.3d at 298. In addition to routine
damages, the plaintiff had alleged damages for an emergency ambulance trip and a
six-day hospital stay—all in connection with allegations that the defendant airline
had lost her luggage, which contained her heart medication, and that, consequently,
she became severely ill. Id. at 297–98. Michael’s petition does not include this level
of specificity.

                                           5
on January 24, 2019 by Michael’s counsel to the defendants’ counsel. 10 In the e-mail,

Michael’s counsel provided a line item of the e-mail’s attachments, which include

medical records and a workers’ compensation form. 11 Michael’s counsel wrote that

Michael’s medical bills totaled approximately $17,000 and that his lost wages totaled

approximately $26,000. 12 According to the defendants, the relevant records are dated

after the accident but before they removed the case, so they may be considered in

assessing the amount in controversy. 13

      The sole medical record the defendants submitted in addition to the e-mail

documents an MRI performed on April 5, 2018, which revealed that Michael may

have at least one bulging disc and some disc herniation. 14 However, the document

does not indicate whether surgery would be necessary or what kind of treatment plan,

if any, was recommended. 15 In addition, the doctor’s notes make reference to

Michael’s “history of previous trauma,” meaning that the diagnoses were not

necessarily linked to the accident at issue. Finally, the damages approximated in the




10 See R. Doc. No. 11-1, at 1.
11 Id.
12 Id.
13 R. Doc. No. 11, at 5; see also R. Doc. No. 11-2, at 1 (one of the medical records, dated

April 5, 2018).
14 See R. Doc. No. 11-2, at 2.
15 Indeed, in his reply memorandum, Michael contends that the defendants chose not

to submit a different medical report from September 2018. R. Doc. No. 15, at 2.
According to the September 2018 report, Michael’s pain was, at that time, “zero,” and
the doctor indicated that Michael “has done very well.” R. Doc. No. 15-1, at 1. The
report indicates that Michael “has resolving facet inflammation,” but there is no
mention of a herniated or bulging disc, and the doctor wrote, “I am going to let him
go back to work as a driver without restrictions. . . . At this point, it appears that he
is going to make a full recovery.” Id.

                                            6
e-mail—in addition to being less than $75,000—are not evidence of the jurisdictional

amount at the time of removal; the e-mail was sent after the case was removed, and

the defendants have not provided any corroborating documentation to suggest that

the amounts date back to the time of removal. The Court ultimately concludes that

the defendants have failed to meet their burden of proving by a preponderance of the

evidence that subject matter jurisdiction exists.

                                           III.

      Accordingly,

      IT IS ORDERED that Dalvin Michael’s motion to remand is GRANTED and

that the above-captioned matter is REMANDED to the 29th Judicial District Court

for the Parish of St. Charles, State of Louisiana, for lack of subject matter jurisdiction.

      New Orleans, Louisiana, February 11, 2019.



                                             _______________________________________
                                                       LANCE M. AFRICK
                                             UNITED STATES DISTRICT JUDGE




                                            7
